Citation Nr: 1709180	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  12-24 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to January 1974, and from March 1977 to March 1980.

This case comes before the Board of Veterans' Appeals ("Board") on appeal from a January 2012 decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in New Orleans, Louisiana.

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  In September 2015, the Board remanded this appeal for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2011 statement in support of his claim of service connection for type 2 diabetes mellitus, the Veteran asked for VA's help in associating with the record a "May 1979" examination he had at the "Landshut Military Hospital" while stationed in Germany during active service.  Similarly, at the July 2015 Travel Board hearing before the undersigned, he testified that a "May 1978" examination he had at the "Landstewart Military Hospital" while stationed in Baumholder, Germany, may contain information, including laboratory findings,  that would document the onset of his diabetes mellitus while on active duty.  Accordingly, in a September 2015 remand, the Board directed the RO to contact the National Personnel Records Center ("NPRC") or any other appropriate department or agency and request that a specific search be made for a May 1978 or May 1979 examination of the Veteran conducted at the Landshut Military Hospital/ Landstewart Military Hospital in Germany.  However, the record indicates that the RO did not specifically request the German medical records.  Rather, the RO made a general request to the NPRC to "furnish [the Veteran's] complete medical/dental records and entire personnel file," without any reference to the May 1978 or May 1979 examination reports. 

Further, if the German medical records could not be obtained, the Board directed the RO to send to the Veteran and associate with the claims file a Memorandum of Unavailability detailing all of VA's actions to obtain the records.  Currently, the Veteran's claim file does not include any medical records from a May 1978 or May 1979 examination the Veteran received at the Landshut or Landstewart Military Hospital in Germany, nor does it contain a Memorandum of Unavailability.  

Based on the foregoing, the Board finds that further development of the Veteran's medical record is necessary, to specifically include additional efforts to obtain any medical records from a May 1978 or May 1979 examination at the Landshut or Landstewart Military Hospital in Germany.  See Stegall v. West, 11 Vet. App. 268 (1998).

Parenthetically, the Board notes that often clinical or hospital records are stored in a separate place from general service treatment records.  Thus, a separate request to the NPRC for clinical or hospital records during service is generally required with the name of the facility and the treatment dates.  See Adjudication Procedures Manual, M21-1MR, Part III, subpart iii, 2.B.4.

Further, while VA treatment notes were obtained pursuant to the Board's prior remand, those obtained show that the Veteran received treatment at VA as early as 1980's.  Yet, no treatment notes corresponding to that earlier treatment are of record.  Therefore, additional efforts should be made to obtain any outstanding VA treatment records dating since service.  

Finally, the Board finds an addendum opinion is necessary to address and additional evidence obtained on remand, as well as the significance of the timing of both the diagnosis of diabetes after service and the onset of kidney involvement.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC or any other appropriate department or agency and request that a search be made for May 1978 or May 1979 records pertaining to an examination of the Veteran, to include all clinical records and laboratory findings, from the Landshut Military Hospital/Landstewart Military Hospital, in Germany.

Because these are federal records, efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain them would be futile.  If the records cannot be located or no such records exist, a Memorandum of Unavailability documenting all of VA's actions to obtain the records should be prepared and associated with the claims file and the Veteran should be notified in writing that the records cannot be found.

2.  Obtain all outstanding VA treatment records since the 1980's and associate the records with the claim file.

3.  Then, request an addendum opinion from the VA examiner who conducted the November 2015 medical examination.  If the November 2015 VA medical examiner is unavailable, then an opinion should be obtained from another qualified VA medical examiner. The claim folder must be provided to the examiner and the examiner should review the expanded claim file in conjunction with the examination. 

The examiner should offer an opinion as to whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's currently-diagnosed diabetes mellitus first manifested during service or within a year of separation, or is otherwise related to his active duty service.

In providing the foregoing opinion, the examiner should address the Veteran's urinary symptoms in service, the significance of post-service evidence showing negative urinalysis despite a diagnosis of diabetes mellitus (when considered in relation to glucose negative labs and urinalyses in service), and the timing of diagnosis of diabetes mellitus and laboratory findings suggestive of kidney involvement as early as 1998.

4.  After specifically requesting the aforementioned records and undertaking any other needed development, readjudicate the Veteran's claim for service connection for type 2 diabetes mellitus.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




